OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS




I
4-    0. MIWW
ATraalu”
      QmlULL




          Honorable F. E. Law, h4da0nt
          Board OS Dlrsotora
                                      AUSTIN




          A k M College of Teur      :'~
          Flrat National Bank
          Howton, Texar

          Dear Sir:




          -4d principle  of law that all ore&ire8    of the Stat4 poaraa8
           only euoh powera 48 are oonferred   by tha law oreating them, or
           mioh incidental powers aa are neoeaaary to oarry out the pur-
           pa80 of their orcation, Therefore,we nwt look for the author-
           ity to purohaae such boule,  if any exids.
                 hrticla 2669 of Vernon's   fdmotatea   Civil Statute8
reads    as   followar

                 *The Stats Board o? Eaucetlon    is  outhorlaad
        ana 0itpower4ato lnr4at      the Psrla4nentFubllo Free
        sohool yunda or the State in bona8 or the United
        States, the State     o? Texas, cr a4 county therao?,
        eDd  the  independent   or 00m-m   Sohool aiatriota,
        r0na  prsolnota, brtlnage, lrrlgation, narlgatlon
        aad levee dlstriota     in this  State, s&xlthe borda
        of inoorporated cities and towna, and obllgationa
        and pladgea of the Cninreity or T4~48.~
            This article is the Enabling Aot passed pursuant
to Seation 4# Article 7, o? the Constitution, which reada,
in part, as followa
                  "The Comptroller shell lnveet the prooeada
        of such sales ard o? those heretofore naae as may
        be dlreoted by the Board o? Muoation herein pro-
        vided tar, in the bonds of the onltsd Statea, tha
        State of Texas, or oounties in said State, or $&
        e    other 8eourltieS and under guo+ re6tri~loaa
        e ~~presorlbedb~aw      -   * c      .
            This artiole o? ths Constitution wa8 adopted on
August 14, 1889, and became law by proolamation September 25,
1883.
            The first statute adopted by th4 Legislature ap-
psara in the Aota of 1905, page 263, and was later amended
by the Lots o? 1909, page 216. I%oh amendment, inoludlng
that o? the Aot8 O? 1929, Forty-iirat Legislature, p4gge573,
Chapter 278, Seation 1, enum4rated additional bonds in whloh
the State Board of -Kduaationwas authori%& to Invest the
                Sohool Fund. It 844ma olsar that the bonda
Stat4 F:erraanent
deeorlbad in your letter oould only aom4 under a olaariii-
oation such s8 thut eaaea by th4 am%ndment of 1929, wherein
the Fund ~46 permitted to be invested in Wobli~tlone and
pledges of the Unitersity o? Texas.”   Yanlr4atly, this pro-
vlelon cannot be exterded to include obligations or pledg48
HonorableF.   16.Law, page #3




of the Agricultural end kechenloel College o? Texee, whloh,
while referred to in the Constitution 88 e branch of the
University of Texes, possesses oheraoteristloa end powera
peculiar to a separate and independent entity, end in our
opinion this portion cr the rtatute would for this resson be
fnapplloablo to the bonds of A t Al College mentioned in your
rsqueet. Further, the law authorizing the iaeuanoe of luoh
a bond expressly provides thet it shall not be en obligatlon
o? the A lk16 College, nor shall it be oonatrued to be an obll-
gation 0s the 3tate 0s Texas, and the holders thereof ahell
not be entitled to look to the oolleotlon of taxes ?or the
payment thereof, but only to the reven~ea ecorulng ?rom the
operation o? the projsot ?or whloh such bonds were lasued.
            You 4r4, thererore, advised  that the railure or
the law to euthorlas the inreatrmnt o? the State Pernmneat
Sohool Fund in bonas or the olaas aesoribea in your oommsml-
oation, in our opinion, amounts to an fnhlbltfon  to the State
Board or i$aucationpuroheaing auoh type bonds.

                                     Vary truly yours




                                                Aaaiatant